Agreement to fight.
If two agree to fight both are guilty; and each may be indicted.Ib. On an indictment for passing counterfeit money, the note mustbe clearly identified.
Hargrove was indicted for attempting to pass a counterfeit note to H. F. Rodney. The prisoner was in possession of two counterfeit *Page 528 
notes, one of which he offered to J. M'Main, the other to Rodney. Rodney could not say which of the two was offered to him. The court directed an acquittal, because the note charged could not be identified as the one offered to Rodney. State vs. Hargrove. Sussex, Spring Sessions, 1832.